DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/24/2020 and 9/8/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Fred Hernandez on 11/09/2021.
The application has been amended as follows: 

79. 	(Currently amended) A removable ejector assembly and reservoir for an ejector device, comprising: 
a reservoir containing a fluid; 
an ejector mechanism having a generator plate and a piezoelectric actuator; 
a fluid loading plate spaced apart from a rear surface of the ejector mechanism so as to form a fluid retention area at the rear surface of the ejector mechanism; and 
an ejector mechanism/fluid loading plate interface and a fluid reservoir/fluid loading plate interface which directly or indirectly attaches the fluid loading plate to the ejector mechanism and the reservoir, respectively; 
one or more fluid channels for channeling the fluid from the fluid reservoir to the fluid retention area at the rear surface of the ejector mechanism; 

a second mating portion attached to the reservoir and configured to be coupled to the receptacle of the first mating portion, the second mating portion being inserted into the receptacle of the first mating portion, the second mating portion including a puncturable sealing element; 
wherein: 
the generator plate includes a plurality of openings formed through a thickness, the piezoelectric actuator being operable to oscillate the generator plate at a frequency to generate a directed stream of droplets when the ejector mechanism is activated during use; and 
the fluid loading plate being placed in a parallel arrangement with the ejector mechanism so as to form a capillary separation between the fluid loading plate and the ejector mechanism, wherein the capillary separation generates a capillary fluid flow between the fluid loading plate and the ejector mechanism via the one or more fluid channels at the rear surface of the ejector mechanism so as to channel the fluid from the fluid reservoir to the fluid retention area at the rear surface of the ejector mechanism during use, the fluid loading plate and the ejector mechanism being separated by a distance of 0.2 mm to 0.5 mm so as to form said capillary separation.
Allowable Subject Matter
Claims 79, 83-84 and 86-91 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The current device goes beyond the disclosures of Kambayashi, putting forth a structure that includes a first and second mating portion that facilitate puncturing of a seal prior to operation. Klimowicz describes the use of a puncturable seal, but does not do so utilizing a capillary supply structure. Instead, the Klimowicz device utilizes a piston to maintain supply of the fluid. Lenfant discloses a capillary device that includes a puncturable seal. However, Lenfant does not disclose mating of the reservoir and supply structure, as contemplated by the current device. 
The capillary supply structure of the current device includes a second mating portion being inserted to a first mating portion, causing a needle to puncture a seal, and surface tension being used to maintain supply of fluid to the plate, for discharge. Through this arrangement, less parts are used, and fluid is delivered more efficiently.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752                                                                                                                                                                                                        

/STEVEN M CERNOCH/Primary Examiner, Art Unit 3752